158 U.S. 232 (1895)
WRIGHT AND WADE
v.
UNITED STATES.
No. 766.
Supreme Court of United States.
Submitted December 10, 1894.
Decided May 20, 1895.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF TEXAS.
*237 No appearance for plaintiffs in error.
Mr. Assistant Attorney General Whitney for defendants in error.
MR. JUSTICE WHITE, after stating the case, delivered the opinion of the court.
The accused, being Choctaw Indians, and the deceased having been a member of the same tribe, the jurisdiction of the court depended upon the provisions of the act of Congress, approved June 9, 1888, which is as follows:
"That any Indian hereafter committing against the person of any Indian agent or policeman appointed under the laws of the United States, or against any Indian United States deputy marshal, posse comitatus, or guard, while lawfully engaged in the execution of any United States process, or lawfully engaged in any other duty imposed upon such agent, policeman, deputy marshal, posse comitatus, or guard by the laws of the United States, any of the following crimes, namely, murder, manslaughter, or assault with intent to murder, assault, or assault and battery, or who shall in any manner obstruct by threats or violence any person who is engaged in the service of the United States in the discharge of any of his duties as agent, policeman, or other officer aforesaid within the Indian Territory, or who shall hereafter commit either of the crimes aforesaid in said Indian Territory against any person who, at the time of the commission of said crime, or at any time previous *238 thereto, belonged to either of the classes of officials hereinbefore named, shall be subject to the laws of the United States relating to such crimes, and shall be tried by the District Court of the United States, exercising criminal jurisdiction where such offence was committed, and shall be subject to the same penalties as are all other persons charged with the commission of said crimes, respectively; and the said courts are hereby given jurisdiction in all such cases." Act of June 9, 1888, c. 382, 25 Stat. 178.
The averments of the indictment, if true, brought the case clearly within the jurisdiction of the court. It was no error to refuse to sustain the plea to the jurisdiction, for its correctness depended upon the alleged existence of certain facts which were not admitted. All the matters stated in the assignments of error, whether applying to the court's action on the motion to quash, or in regard to the plea to the jurisdiction, or the objections to the admissibility of evidence, and to the refusal to give the charges requested, really embrace only two points. 1st. Whether it was admissible to show by parol the appointment and service of a deputy marshal, and whether one can be considered a deputy marshal if sworn in by the clerk of the District Court. 2d. Whether under the act of Congress, above referred to, the offence of killing a posse man or guard, came within the jurisdiction of the United States, if the killing occurred when the deceased was not actually engaged in performing services.
Without expressing an opinion as to the necessity of issuing a regular commission to a deputy marshal, or as to the authority of the clerk of the District Court to administer the oath to such officer, it is clear that, on proof of the loss of the written authority issued by the marshal to a deputy whom he had appointed, it was permissible to offer oral evidence of the fact of appointment and of the services of the deputy. His appointment and service made him a de facto officer, even if the clerk who administered the oath was not empowered to do so. Acting as de facto deputy by the authority of the marshal, he came clearly within the provision of the statute of 1888, and is entitled to be considered as such deputy *239 for the purposes of that statute. Norton v. Shelby County, 118 U.S. 425, 445, 446; In re Manning, 139 U.S. 504; Ball v. United States, 140 U.S. 118, 129.
The second contention is equally unsound. The obvious purpose of the statute was not only to bring within the jurisdiction of the United States those who commit crimes against certain persons therein enumerated, when engaged in the performance of their duties, but also to bring within the same jurisdiction those committing offences against such persons after they have ceased to perform their duties. The context of the law leaves no doubt on this subject, for it clearly provides for two classes of crimes  offences committed against the persons designated when performing their duty, and like offences committed against such persons after they have ceased to perform their official duties. It says: "That any Indian hereafter committing against the person of any deputy marshal, posse comitatus or guard, while lawfully engaged in the execution of any United States process, or lawfully engaged in any other duty imposed upon such deputy marshal, posse comitatus or guard by the laws of the United States, shall," etc. Then, in providing for the other contingency, it adds: "Or who shall hereafter commit either of the crimes aforesaid in said Indian Territory against any person who, at the time of the commission of said crime or at any time previous thereto, belonged to either of the classes of officials hereinbefore named, shall be subject to the laws of the United States relating to such crimes, and shall be tried by the District Court of the United States exercising criminal jurisdiction where such offence was committed," etc. To hold that offenders who commit the designated crimes against the officers or agents named in the statute are only subject to its provisions when the crime is committed against the officer while actually engaged in performing his duty, would not only destroy the letter of the law, but frustrate its obvious purpose. That purpose was not only to secure the persons therein named, when actually engaged in the discharge of their duties, but also to protect them after their duties were performed.
Judgment affirmed.